Lloyd, J.,
This case is before us on certiorari and exceptions to the record of Thomas L. Mort, a justice of the peace.
Section 36 of the Act of June 14, 1923, P. L. 718, amendatory of section 36 of the Act of June 30, 1919, P. L. 678, limits the jurisdiction of the justice of the peace, in actions for damages arising from the operation of automobiles, to $100. An examination of the records in the case shows a suit for damages arising out of the alleged negligence in the operation of an automobile and a judgment thereon of $300 and costs. As this amount was clearly in excess of the jurisdiction of justice, the certiorari must, for that reason alone, be sustained.
This conclusion precludes the necessity for further discussion.
And now, June 30,1924, the certiorari is sustained and the judgment of the justice of the peace is hereby reversed.
From C. M. Clement, Sunbury, Pa.